Citation Nr: 1133468	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, to include as secondary to residuals of a right ankle sprain with post-traumatic arthritis.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to residuals of a right ankle sprain with post-traumatic arthritis.

3.  Entitlement to an increased rating for residuals of a right ankle sprain with post-traumatic arthritis, currently rated as 20 percent disabling.

4.  What evaluation is warranted for a chronic lumbosacral strain from March 15, 1995?

5.  Entitlement to service connection for right leg neurological disorder, to include meralgia paresthetica and sciatica, as secondary to a chronic lumbosacral strain.

6.  Entitlement to service connection for left leg neurological disorder, to include meralgia paresthetica and sciatica, as secondary to a chronic lumbosacral strain.

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for coronary artery disease, to include secondary to a psychiatric disorder.

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Tamara N. Norris, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In December 2008, the Board reopened the claim of entitlement to service connection for a psychiatric disorder and remanded all claims listed on the title page save entitlement to service connection for coronary artery disease, which was not before the Board at that time, for further development.

In a September 1995 rating decision, the RO denied entitlement to service connection for a left shoulder disorder.  In an April 2010 supplemental statement of the case, the RO reopened the claim of entitlement to service connection for a left shoulder disorder and denied the claim on the merits.  As the Board cannot ignore jurisdictional matters, the Board must therefore determine if claim was properly reopened.  Only then may it review the merits of the appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of entitlement to service connection for urinary incontinence as secondary to a chronic lumbosacral strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

All issues save the questions of entitlement to service connection for left hand and shoulder disorders, and entitlement to an increased rating for residuals of a right ankle sprain with post-traumatic arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent and credible evidence shows that a left hand disorder was caused by a fall due to residuals of a right ankle sprain with post-traumatic arthritis.

2.  A September 1995 rating decision denied entitlement to service connection for a left shoulder disorder on the basis that the current left shoulder disorder was not related to the service-connected residuals of a right ankle sprain.  The Board denied the claim in an August 1997 decision, but that decision was vacated in December 1997.  In January 1998, the Board remanded the claim for the RO to determine whether the claimant perfected an appeal of the denial of entitlement to service connection for a left shoulder disorder.  The RO found in April 1998 that the Veteran had not filed a timely appeal with respect to the denial of his claim of entitlement to service connection for left shoulder disability.  The claimant did not appeal that determination.  Therefore, the September 1995 rating decision is final.

3.  The evidence submitted since the September 1995 rating decision is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

4.  The preponderance of competent and credible evidence shows that a left shoulder disorder was not demonstrated in-service, that left shoulder arthritis was not compensably disabling within a year of separation from active duty, and that there is no nexus between a left shoulder disorder and service, to include residuals of a right ankle sprain with post-traumatic arthritis.

5.  Since May 18, 1998, the Veteran has been receiving the maximum scheduler rating for a limitation of right ankle motion.

6.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for residuals of a right ankle sprain with post-traumatic arthritis are inadequate.


CONCLUSIONS OF LAW

1.  A left hand disorder was incurred due to a service connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.159, 3.310 (2010).

2.  The September 1995 rating decision denying entitlement to service connection for a left shoulder disorder is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A left shoulder disorder was not incurred in or aggravated by service; left shoulder arthritis may not be presumed to have been so incurred, and a left shoulder disorder is not proximately due to, the result of, or aggravated by residuals of a right ankle sprain with post-traumatic arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for an increased disability rating for residuals of a right ankle sprain with post-traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102. 3.159, 4.71a, Diagnostic Code 5010, 5071 (2010).

5.  The criteria for referral of residuals of a right ankle sprain with post-traumatic arthritis for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2001, February, April, July, and August 2003, August 2004, April 2006, and November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In March 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  In April 2006 correspondence, VA provided him notice of the basis for the September 1995 denial and told the Veteran that he needed to submit new and material evidence that related to that basis. Kent v. Nicholson, 20 Vet. App. 1 (2006).  In May 2008 correspondence, VA provided notice of the specific rating criteria used to evaluate the ankle disability.  The claims were most recently readjudicated in an April 2010 supplemental statements of the case.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations, to the extent possible.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  

The RO obtained the Veteran's service treatment records, relevant VA and private medical records, his Social Security Administration records, and afforded him VA examinations.  Pursuant to the December 2008 remand, the Board directed the RO to associate the appellant's Vocational Rehabilitation and Education folder with his claims file.  In March 2009, the RO determined that the claimant did not have a Vocational Rehabilitation and Education folder.  The Board is remanding other claims to obtain records from W. Brink, D.C.  In a June 2007 statement, Dr. Brink indicated that he had not evaluated or treated the Veteran's left shoulder or right ankle.  Therefore, a remand as to the issues regarding the left shoulder and right ankle disorders to obtain Dr. Brink's records is unnecessary. 

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to service connection for a left hand disorder, to include as secondary to residuals of a right ankle sprain with post-traumatic arthritis

In March 2004, the Veteran fractured his left fourth and fifth metacarpals.  The appellant reported during the emergency room treatment that he fell down some stairs.  During treatment later in March 2004, the claimant again reported that while going down some stairs his right ankle "locked up" and that he fell on his left hand.  The Veteran is competent to report the cause of his fall, and the Board finds him credible.  The competent and credible evidence shows that the left hand disorder was caused by a fall due to residuals of a right ankle sprain with post-traumatic arthritis.  There is no competent evidence indicating that left hand disorder was not caused by a fall due to residuals of a right ankle sprain with post-traumatic arthritis.  Hence, secondary service connection is in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(b).  The RO addressed the matter of direct service connection for the left hand disorder, but the Veteran has not alleged that he injured his left hand in service.  The Board, therefore, does not have to address entitlement to service connection on a direct basis.
 
The benefit sought on appeal is allowed.

Entitlement to service connection for a left shoulder disorder as secondary to residuals of a right ankle sprain with post-traumatic arthritis

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

As explained below, the Veteran's claim has been pending since the RO determined in April 1998 that he had not perfected an appeal of the denial of entitlement to service connection for a left shoulder disorder in the September 1995 rating decision.  

Regarding petitions to reopen received prior to August 29, 2001, as in this case, "new and material evidence" means evidence not previously submitted to agency decision makers that bears directly and substantially on the specific matter under consideration, that is neither cumulative nor redundant, and that is, by itself or in combination with other evidence, so significant that it must be considered in order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Analysis

A September 1995 rating decision denied a claim of entitlement to service connection for a left shoulder disorder on the basis that the current left shoulder disorder was not related to the service-connected residuals of a right ankle sprain.  The Board denied the claim in an August 1997 decision, but that decision was vacated by the Board in December 1997.  

In January 1998, the Board remanded the claim for the RO to determine whether the claimant perfected an appeal of the denial of entitlement to service connection for a left shoulder disorder.  The Board stated that if that decision had not been timely appealed, the claim should be considered as a claim to reopen that issue.  

In April 1998, the RO found that the Veteran had not filed a timely appeal with respect to the denial of his claim of entitlement to service connection for left shoulder disability.  The claimant did not appeal.  Therefore, the September 1995 rating decision is final.  38 U.S.C.A. § 7105.

In a February 2002 rating decision, VA declined to reopen a claim of entitlement to service connection for a left shoulder disorder secondary to residuals of a right ankle sprain.  In an August 2002 statement from his then accredited representative the issue of entitlement to service connection for a "shoulder disability" was listed as an issue on appeal.  The Board accepts this statement as a timely notice of disagreement with the denial of entitlement to service connection for a left shoulder disorder secondary to residuals of a right ankle sprain in the February 2002 rating decision.  In March 2008, the RO issued a statement of the case on this matter.  In April 2008, the Veteran filed a timely VA Form 9.  Therefore, the February 2002 rating is not final.

At the time of the September 1995 rating decision which denied entitlement to service connection for a left shoulder disorder, the evidence of record consisted of service and private treatment records and a September 1995 VA examination report.  The service treatment records show that in January 1974 he complained of shoulder pain in an unspecified shoulder.  The impression was muscle strain.  There were no further complaints of shoulder symptomatology or findings or diagnoses of a shoulder disorder.  On separation examination, the Veteran denied any history of painful or "trick" shoulder, and an examination of the upper extremities was normal.  

May 1987 and November 1994 private treatment records show that the appellant complained of left shoulder pain.  The September 1995 VA examiner diagnosed residuals of a left clavicle fracture that occurred in 1977 and stated that the claimant most likely had left shoulder tendonitis.  The VA examiner opined that it seemed possible but unlikely that the shoulder pain was related to the in-service right ankle sprain.

The evidence added to the record since the September 1995 rating decision includes an October 2004 statement of Dr. F. Graf.  Dr. Graf stated that the Veteran's chronic left shoulder pain developed as a complication of crutch walking.  Dr. Graf's statement is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim because it is medical nexus evidence.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

The Board has reopened the Veteran's claim.  Given that the RO had reopened the claim in the April 2010 supplemental statement of the case, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed the service, private, and VA treatment records, as well as Dr. Graf's October 2004 statement and the VA examination reports.  After considering all the evidence of record, the Board finds that the preponderance of competent and credible evidence shows that a left shoulder disorder was not demonstrated in-service, that left shoulder arthritis was not compensably disabling within a year of separation from active duty, and that there is no nexus between a left shoulder disorder and service, to include due to residuals of a right ankle sprain with post-traumatic arthritis.  Moreover, the preponderance of the most probative and competent evidence is against finding a continuity of any left shoulder symptomatology since separation from active duty.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is whether that medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The record demonstrates that the Veteran was treated once which on active duty, in January 1974, for a muscle strain in an unspecified shoulder.  Significantly, no service treatment record, including his separation examination, contains a diagnosis of a chronic left shoulder disorder.  In fact, the Veteran has not alleged that his current left shoulder disorder is due to an in-service injury, nor has he asserted that he has had continuity of left shoulder symptomatology since active service.  Indeed, the September and November 1995 VA examination reports show that the Veteran did not report any left shoulder disorder until he broke his left collar bone in 1977 or 1978.  The record demonstrates that probable left shoulder arthritis was not diagnosed until March 2006.  May 2006 VA X-rays revealed acromioclavicular degenerative disease.

In the October 2004 statement, Dr. Graf stated that the Veteran's chronic left shoulder pain developed as a complication of prolonged crutch walking.

A March 2006 VA treatment record shows an assessment of chronic left shoulder pain with recent exacerbation after using crutches.

A November 2006 VA examiner opined that the Veteran's left shoulder disorder is unrelated to his service-connected right ankle disorder.  The basis of the examiner's opinion was that while there might be temporary aggravation of the left shoulder pain from the 1978 occupation injury, there would not be any permanent aggravation but only increased discomfort while he used the crutches.

The November 2006 VA examiner provided the more thorough basis of all the medical nexus opinions.  Therefore,  the VA examiner's opinion will be given great weight.

The only other evidence supporting the claim that a left shoulder disorder is due to the residuals of a right ankle sprain with post-traumatic arthritis are the statements of the Veteran.  A chronic left shoulder disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking the left shoulder disorder to a right ankle disorder.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

There is competent evidence that the Veteran has a left shoulder disorder; however, without competent evidence linking the disorder to service or to residuals of a right ankle sprain with post-traumatic arthritis, the benefit sought on appeal cannot be granted.  

The claim is denied.

Entitlement to an increased rating for residuals of a right ankle sprain with post-traumatic arthritis, currently rated as 20 percent disabling

Historically, service connection was granted for residuals of a right ankle sprain by a May 1977 rating decision and a zero percent evaluation was assigned.  In a July 1978 rating decision, a 10 percent disability rating was assigned.  In a February 2002 rating decision, a 20 percent disability was assigned effective May 18, 1998, for residuals of a right ankle sprain with post-traumatic arthritis.  On January 17, 2003, the RO received the Veteran's claim for an increased rating.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5071 a 20 percent rating is the 5071-5010 since May 18, 1998.  This is the maximum allowable schedular rating under 38 C.F.R. § 4.71a.  

The Veteran is not service connected for residuals of a right talus fracture.  In an unappealed January 2010 rating decision, VA denied the reopening of a claim of entitlement to service connection for residuals of a right talus fracture.  

While the appellant reported in a July 2003 statement that he was going to see a doctor about having his ankle fused, there is no evidence of ankylosis of the right ankle due to the service connected sprain or traumatic arthritis to justify a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).  Indeed, at the March 2010 VA examination the Veteran could actively dorsiflex the right ankle to 12 degrees and plantar flex to 20 degrees.  Put another way, there is no evidence that the right ankle has been fused.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The rating criteria are applied principally on the current state of disability - not what may occur in the future.  Id.  Should the Veteran undergo an ankle fusion due to the sprain and traumatic arthritis resulting in ankylosis in the future, he may file a new claim of entitlement to an increased rating at that time.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the maximum schedular disability evaluation of 20 percent had been granted for residuals of a right ankle sprain with post-traumatic arthritis, DeLuca considerations are inapplicable to this issue.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right ankle disability are inadequate.  A comparison of the severity and symptomatology of the Veteran's right ankle disability with the pertinent rating schedule criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The symptoms presented by the appellant's residuals of a right ankle sprain with post-traumatic arthritis - such as pain and limitation of motion - are fully contemplated by the rating schedule.  

There is no evidence that the Veteran's residuals of a right ankle sprain with post-traumatic arthritis at any time during the appellate term necessitated frequent hospitalization, or has had a marked interference with employment.  The Board notes that the Veteran underwent arthroscopic debridement of his right ankle on July 8, 2004, for which he received a 100 percent convalescence rating from July 8, to August 31, 2004.  The appellant, however, was not hospitalized for this procedure.  

The Board also notes that in July 1999 the Veteran was granted Social Security disability benefits in part based on his chronic right ankle pain status post remote strain.  Social Security also granted disability benefits based on his nonservice connected status post right talus fracture, chronic lumbosacral strain, and nonservice connected reactive depression.  With respect to the Social Security decision, VA is not bound by the findings of disability and/or unemployability made by other agencies.  The Social Security Administration decision does not show that the employment interference due to residuals of a right ankle sprain with post-traumatic arthritis alone has caused impairment with employment over and above that contemplated in the assigned 20 percent schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.)  Thus, there is no evidence warranting referral for extraschedular consideration.  Thun.

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.


ORDER

Entitlement to service connection for a left hand disorder, secondary to residuals of a right ankle sprain with post-traumatic arthritis, is granted.

Entitlement to service connection for a left shoulder disorder, to include secondary to residuals of a right ankle sprain with post-traumatic arthritis, is denied.

Entitlement to an evaluation in excess of 20 percent for residuals of a right ankle sprain with post-traumatic arthritis is denied.


REMAND

At the September 2008 hearing, the Veteran testified that he still was treated by Dr. W. Brinks a couple times a year for his lumbar disorder.  Hearing transcript, pages 25-26.  Dr. Brink's June 2007 statement reflects that he treats him for a lumbar spine disorder.  Dr. Brinks' records from 1987 to November 1994 and from June 1999 to July 2006 have been associated with the appellant's claims file.  All outstanding records from Dr. Brinks should be obtained.

In a March 1995 statement, the Veteran reported that he received treatment at the Jamaican Plains, Manchester, White River Junction, and Togus VA Medical Centers.  A November 2002 VA treatment record, apparently from the White River Junction VA Medical Center, reflects that the Veteran reported that he was treated at that facility for psychiatric symptomatology in the early 1980s.  At a March 2006 hearing, he reported that he had been treated by VA since 1994.  At the September 2008 hearing, the Veteran testified that he was still being treated at the Togus VA Medical Center and the Saco Community Based Outpatient Clinic.  The treatment records from the White River Junction VA Medical Center from March 2000 to March 2005 have been associated with the appellant's claims file.  The treatment records from the Togus VA Medical Center and the Saco Community Based Outpatient Clinic from September 1998 to April 2010 have been associated with the appellant's claims file.  The RO must obtain all outstanding records from these faculties.

January 1996 and February 1997 private psychological evaluations show that the appellant received counseling in 1981 and that he received treatment from Counseling Services, Incorporated in Sanford, Maine, respectively.  The November 2002 VA treatment record, apparently from the White River Junction VA Medical Center, reflects that the Veteran reported that he was treated by Bob Parker in the early 1980s, had couples counseling in 1984 with a private psychologist, and was treated at the West Central Behavior Health, an affiliate of the Department of Psychiatry, Dartmouth Medical School, from 1998 and 2002.  As these records are not currently available the RO must attempt to obtain all records pertaining to treatment of psychiatric symptomatology.

The Veteran is not service-connected for residuals of a 1984 right talus fracture.  The opinion expressed in the March 2010 VA mental disorders was predicated on the Veteran being service-connected for residuals of a right talus fracture in 1984.  Again the appellant is NOT service connected for residuals of a right talus fracture.  In the addendum to that report, the RO did not explicitly state that the Veteran is not service-connected for residuals of a right talus fracture in 1984.  The examiner opined that the currently diagnosed psychiatric disorder was not "caused by the service connected chronic lumbosacral strain or residuals of right ankle sprain with post traumatic arthritis."  The examiner also opined that the diagnosed psychiatric disorder was "aggravated by the service connected back or ankle condition."  It is unclear whether the opinion on aggravation was predicated on the service-connected right ankle disorder being only residuals of right ankle sprain with post-traumatic arthritis, and not including non-service-connected residuals of a right talus fracture.  Therefore, clarification of the March 2010 VA opinion is necessary.

If more than two years has passed since the Veteran was last examined for his chronic lumbosacral strain on March 24, 2010, before the claims are recertified to the Board, the RO should consider scheduling the Veteran for another VA examination.

As noted, the issue of entitlement to service connection for urinary incontinence as secondary to chronic lumbosacral strain has been raised.  The Veteran raised this issue in a September 2004 statement.  

In a July 2010 rating decision, the RO denied entitlement to service connection for coronary artery disease, to include secondary to a psychiatric disorder.  In August 2010, the Veteran's counsel filed a timely notice of disagreement with that denial.  As such, a statement of the case must be issued concerning the issue of entitlement to service connection for coronary artery disease, to include secondary to a psychiatric disorder.  Manlincon v. West, 12 Vet. App. 242 (1999).

Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned service connection  issues are inextricably intertwined and must be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  This issue must also be readjudicated by the RO in light of the Board's grant of service connection for a left hand disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all medical care providers who have treated any psychiatric disorder since 1980, as well as his chronic lumbosacral strain, and any lower extremity neurological disorder since September 2008.  The RO must then attempt to obtain any identified records not already of record.  This specifically includes attempting to obtain all records from Dr. Brinks from November 1994 to June 1999, and from July 2006 to the present; all records from Bob Parker; all records from the Counseling Services, Incorporated in Sanford, Maine; and all records from the West Central Behavior Health, an affiliate of the Department of Psychiatry, Dartmouth Medical School, to include records from 1998 and 2002.  Further, the RO must attempt to obtain all records from the Jamaican Plains and Manchester VA Medical Centers; all records from the White River Junction VA Medical Center from 1980 to March 2000, and since March 2005; and all records from the Togus VA Medical Center and the Saco Community Based Outpatient Clinic from 1994 to September 1998, and since April 2010.  Any such records should be associated with the appellant's VA claims folder.  Duplicate records should not be added to  the claims file.  If the RO cannot locate any Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must have the March 2010 VA examiner provide another medical opinion.  The claims folder and a copy of this REMAND must be made available to the March 2010 VA examiner.  The examiner must be explicitly notified that the Veteran is not service-connected for residuals of a right talus fracture in April 1984, and that in a May 1984 statement Dr. F. Graf noted that the appellant was presently totally disabled for any employment.  The March 2010 examiner must then opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's chronic lumbosacral strain and/or residuals of right ankle sprain with post-traumatic arthritis caused or aggravates any current psychiatric disorder.   A complete rationale for any opinion offered must be provided.

In preparing her opinion, the March 2010 examiner must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the March 2010 examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the March 2010 examiner must specifically explain why the cause of any current psychiatric disorder is unknowable. 

3.  The RO must then adjudicate the claim of entitlement to service connection for urinary incontinence secondary to a chronic lumbosacral strain, as well as any other claim that the appellant presents for service connection.  The Board will only exercise appellate jurisdiction over any new claim if a timely appeal is perfected.

4.  The RO must issue a statement of the case addressing the claim of entitlement to service connection for coronary artery disease, to include secondary to a psychiatric disorder.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

5.  Thereafter, if more than two years has passed since the Veteran was examined on March 24, 2010, he must be afforded a new VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating spinal disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to chronic lumbosacral strain.  A complete rationale for any opinion offered must be provided.  

6.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After the development requested is completed, the RO should review the medical opinion report and any examination report to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

8.  Thereafter, the RO must readjudicate the remaining issues on appeal, with specific consideration of the old and new spinal regulations.  If any benefit is not granted, the appellant and his counsel must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


